UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
BUILDING SERVICE 32BJ PENSION
FUND,
                                                                      No. 18 CV 12226-LTS-OTW
                                   Plaintiff,

                 -against-                                            ORDER

1180 AOA MEMBERLLC, and ABC
COMPANIES 1-10 (all other trades of
businesses under common control with 1180
AOA MEMBER LLC),

                                    Defendants.
-------------------------------------------------------x

                 On October 4, 2019, Plaintiff refiled its Motion for Default Judgment, accompanied

by supporting affidavits and the memorandum of law. (Docket Entry Nos. 32-35.) To date, no

proof of service has been filed as to the instant Motion for Default Judgment. Plaintiff is directed

to file proof of service pursuant to the Court’s April 3, 2019, order (Docket Entry No. 20) no later

than 7 days from the date of this order.

        SO ORDERED.

Dated: New York, New York
       November 12, 2019


                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge




ORD RE SERVICE.DOCX                                        VERSION NOVEMBER 12, 2019                  1
